Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 7, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  152448(153)(155)                                                                                         David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder,
            Plaintiff-Appellant,                                                                                       Justices
                                                                     SC: 152448
  v                                                                  COA: 317892
                                                                     St. Clair CC: 10-002936-FC
  TIA MARIE-MITCHELL SKINNER,
             Defendant-Appellee.
  _____________________________________/

          On order of the Chief Justice, the motions of the Criminal Defense Attorneys of
  Michigan to file a late amicus curiae brief and to file an amended amicus brief are
  GRANTED. The amended amicus brief submitted on September 6, 2017, is accepted for
  filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 7, 2017
                                                                                Clerk